DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 4 recites the limitation "the compression device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Consistent terminology is requested in the claims, for it is uncertain if the compression device refers to the compressor. For the purposes of examination, the compression device is interpreted to be the compressor from claim 1.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because:
They fail to show the operable coupling between the controller and the compression device as described in the specification and claims 4 and 6. 
They fail to show the second heat exchanger operably coupled to the compressor suction port as described in claim 1. The only inlet ports shown, 110 and 136, are connected to the heat recovery heat exchanger 40 and the sump reservoir 150 respectively.
Reference character 100 is in the specification but not on the drawing.
Reference character 116 is on the drawing but not in the specification.
Reference character 112 is used to identify two components.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Molavi (US 20140174112 A1) and Steenburgh (US 5551249 A).






    PNG
    media_image1.png
    888
    942
    media_image1.png
    Greyscale









    PNG
    media_image2.png
    871
    1323
    media_image2.png
    Greyscale




Regarding Claim 1, Molavi teaches a vapor compression [20; Fig. 1] system comprising:
a compressor [24] having a suction port [26, 98] and a discharge port [28] configured to circulate a working fluid through a flow circuit [Fig. 1];
a first heat exchanger [30] operably coupled to the compressor discharge port [28];
a second heat exchanger [68] operably coupled to the compressor suction port [26];
a heat recovery heat exchanger [50] operably coupled to the second heat exchanger [68] and the first heat exchanger [30], wherein the heat recovery heat exchanger is configured to:
receive the working fluid in a first phase from the first heat exchanger [30, via line 44],
receive the working fluid in a second phase from the second heat exchanger [68, via line 140],
exchange heat between the working fluid in the first phase and the second phase [¶ 0022, 0025; the function is realized by operation of the heat exchanger 50];
Molavi does not teach a bypass valve positioned between the heat recovery heat exchanger discharge and the second heat exchanger and defining a first flow path and a second flow path.
However, Steenburgh teaches a liquid chiller with bypass valves [Fig. 1] wherein the chiller comprises a first heat exchanger [34], a second heat exchanger [163], a main conduit [30; considered equivalent to the first flow path], a bypass conduit [60; considered equivalent to the second flow path] with a bypass valve [58], and an evaporator [100] [Col. 8, lines 12-20]. Molavi teaches that it is known in the field of endeavor of refrigeration that this arrangement releases warm refrigerant towards the evaporator to raise the temperature of the evaporator to the desired level and thereby prevents freezing of the evaporator [Col 12, lines 8-20].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Molavi to have a bypass valve positioned between the heat recovery heat exchanger discharge and the second heat exchanger and defining a first flow path and a second flow path, in view of the teachings of Steenburgh, in order to release the warm refrigerant towards the evaporator to raise the temperature of the evaporator to the desired level, thereby preventing freezing [Col. 12, lines 8-20].










Regarding Claim 4, Molavi, as modified, teaches the vapor compression system of claim 1 above and Molavi further teaches a controller [400] in communication with the bypass valve [78] and the compression device [24] [¶ 0023, 0044; Fig. 1], the controller configured to:
determine when the compressor is operating below a predetermined operating load capacity [¶ 0044];
open the bypass valve allowing the working fluid in the first phase to flow from the heat recovery heat exchanger [50] through the first flow path and the second flow path [30, 60; as taught by Steenburgh in claim 1 above] to the second heat exchanger [68], when a compressor load is equal to or less than the predetermined operating load capacity [Molavi does not explicitly state the conditions at which the valve [78] operates. However, Molavi teaches that the controller is in communication with the valve [78] [¶ 0023] and the compressor [24] [¶ 0044], wherein the valve is controlled based upon sensed operating parameters with the compressor performance being a preset condition]; and
close the bypass valve allowing the working fluid in the first phase to flow from the heat recovery heat exchanger through the first flow path to the second heat exchanger, when the compressor load is greater than the predetermined operating load capacity [Molavi does not explicitly state the conditions at which the valve [78] operates. However, Molavi teaches that the controller is in communication with the valve [78] [¶ 0023] and the compressor [24] [¶ 0044], wherein the valve is controlled based upon sensed operating parameters with the compressor performance being a preset condition].
Claims 5-10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Molavi and Steenburgh as applied to claim 4 above, and further in view of Nares (US 20130139535 A1).

Regarding Claim 5, Molavi, as modified, teaches the vapor compression system of claim 4 above but Molavi does not teach wherein the predetermined operating load capacity comprises 25% of the maximum operating load capacity.
However, Molavi teaches that a controller may engage when any of several conditions are present (i.e. temperature or motor speed being below a given threshold). The controller modulates the valves based upon these sensed operating parameters [¶ 0023]. Molavi also acknowledges that a given threshold will highly depend on the particular motor and compressor being used [¶ 0044]. 
Additionally, Nares teaches a system wherein a variable control valve [118] is modulated to control the operating capacity percentage of a compressor [255, 302] at either 25, 33, 50, 67, or 75 percent of rated compressor capacity, therefore teaching that a compressor capacity of 25% is a known parameter in the art [¶ 0054, 0079].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Molavi to have wherein the predetermined operating load capacity comprises 25% of the maximum operating load capacity, in view of the teachings of Molavi, in order to furnish the compressor with adequate amount of oil during colder/low load range of operations [¶ 0048].

Regarding Claim 6, Molavi teaches a controller [400] operably coupled to a compressor and a bypass valve [¶ 0023, 0044], the controller comprising:
a memory configured to store at least one predetermined operating load capacity limit [¶ 0044; this is considered inherent, as Molavi teaches that the controller engages when the motor speed is below a given threshold]; and
a processor operably coupled to the memory [¶ 0044, this is considered inherent, as Molavi teaches that the controller engages in separate stages depending on the present conditions], wherein the controller is configured to:
receive a signal indicative of a compressor operating load capacity [¶ 0044];
to compare the operating load capacity to at least one signal indicative of at least one of a predetermined compressor operating load capacity limit [¶ 0044]; and
actuate the bypass valve [78] when the operating load capacity is less than the at least one predetermined operating load capacity limit [Molavi teaches that the controller [400] is in communication with the valve [78] and the compressor [24], wherein the valve is controlled based upon sensed operating parameters with the compressor performance being a preset condition. Thus, the controller engages and actuates the valve when the motor speed is below a given threshold [¶ 0023, 0044]].
Additionally, Nares teaches a system wherein a variable control valve [118] is modulated to control the operating capacity percentage of a compressor [255, 302] at either 25, 33, 50, 67, or 75 percent of rated compressor capacity, therefore teaching that compressor capacity a known parameter in the art [¶ 0054, 0079].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Molavi to have wherein the predetermined operating load capacity comprises 25% of the maximum operating load capacity, in view of the teachings of Molavi, in order to furnish the compressor with adequate amount of oil during colder/low load range of operations [¶ 0048].

Regarding Claim 7, Molavi teaches the controller of claim 6 above and Molavi teaches wherein the predetermined operating load capacity limit is equal to or greater than 25% of the compressor maximum operating load capacity [¶ 0044; Molavi does not explicitly state the operating capacity, however Molavi acknowledges that the threshold will highly depend on the particular motor and compressor being used. Additionally, Nares teaches a system wherein a variable control valve [118] is modulated to control the operating capacity percentage of a compressor [255, 302] at either 25, 33, 50, 67, or 75 percent of rated compressor capacity, therefore teaching that compressor capacity a known parameter in the art [¶ 0054, 0079].

Regarding Claim 8, Molavi teaches a method of operating a vapor compression system [20; Fig. 1], the method comprising:
operating a compressor [24] to direct a working fluid in a first phase through a first heat exchanger [30] and a heat recovery heat exchanger [50] [¶ 0018; Fig. 1];
operating the heat recovery heat exchanger to direct the working fluid in the first phase through at least one of an orifice and a bypass valve [modulating valve 78];
determining whether a compressor operating load is equal to or less than a predetermined operating load capacity [¶ 0044];
operating a controller to direct the working fluid in the first phase to a second heat exchanger [68] when the compressor operating load is greater than a predetermined operating load capacity [Molavi teaches that a controller may engage when any of several conditions are present (i.e. temperature or motor speed being below a given threshold). The controller modulates the valves based upon these sensed operating parameters [¶ 0023]. Molavi also acknowledges that a given threshold will highly depend on the particular motor and compressor being used [¶ 0044]]; and
operating the controller to direct the working fluid in the first phase to the second heat exchanger  when the compressor operating load is less than or equal to the predetermined operating load capacity [same reasoning as above].
Molavi does not teach to direct the working fluid in the first phase to a second heat exchanger by a first flow path;
or to direct the working fluid in the first phase to the second heat exchanger by a first flow path and a second flow path.
However, Steenburgh teaches a liquid chiller with bypass valves [Fig. 1] wherein the chiller comprises a first heat exchanger [34], a second heat exchanger [163], a main conduit [30; considered equivalent to the first flow path], a bypass conduit [60; considered equivalent to the second flow path] with a bypass valve [58], and an evaporator [100] [Col. 8, lines 12-20]. Molavi teaches that it is known in the field of endeavor of refrigeration that this arrangement releases warm refrigerant towards the evaporator to raise the temperature of the evaporator to the desired level and thereby prevents freezing of the evaporator [Col 12, lines 8-20]. Additionally, Nares teaches a system wherein a variable control valve [118] is modulated to control the operating capacity percentage of a compressor [255, 302] at either 25, 33, 50, 67, or 75 percent of rated compressor capacity, therefore teaching that compressor capacity a known parameter in the art [¶ 0054, 0079].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Molavi to direct the working fluid in the first phase to a second heat exchanger by a first flow path; and to direct the working fluid in the first phase to the second heat exchanger by a first flow path and a second flow path, in view of the teachings of Steenburgh, in order to release the warm refrigerant towards the evaporator to raise the temperature of the evaporator to the desired level, thereby preventing freezing [Col. 12, lines 8-20].

Regarding Claim 9, Molavi, as modified, teaches the method of claim 8 above and Molavi teaches wherein the predetermined operating load capacity comprises 25% of the maximum operating load capacity of the compressor.
Molavi teaches that a controller may engage when any of several conditions are present (i.e. temperature or motor speed being below a given threshold). The controller modulates the valves based upon these sensed operating parameters [¶ 0023]. Molavi also acknowledges that a given threshold will highly depend on the particular motor and compressor being used [¶ 0044]. Additionally, Nares teaches a system wherein a variable control valve [118] is modulated to control the operating capacity percentage of a compressor [255, 302] at either 25, 33, 50, 67, or 75 percent of rated compressor capacity, therefore teaching that a compressor capacity of 25% is a known parameter in the art [¶ 0054, 0079]. Molavi teaches that operating within a certain compressor capacity allows the system to furnish the compressor with adequate amount of oil during colder/low load range of operations [¶ 0048].

Regarding Claim 10, Molavi, as modified, teaches the method of claim 8 above and Molavi teaches wherein the compressor [24] comprises a screw compressor configured to operate at variable loads [¶ 0007, 0018].















Regarding Claim 12, Molavi, as modified, teaches the method of claim 8 above but Molavi does not teach wherein the predetermined operating load capacity is equal to or greater than 25% of the compressor maximum operating load capacity.
However, Molavi teaches that a controller may engage when any of several conditions are present (i.e. temperature or motor speed being below a given threshold). The controller modulates the valves based upon these sensed operating parameters [¶ 0023]. Molavi also acknowledges that a given threshold will highly depend on the particular motor and compressor being used [¶ 0044]. Additionally, Nares teaches a system wherein a variable control valve [118] is modulated to control the operating capacity percentage of a compressor [255, 302] at either 25, 33, 50, 67, or 75 percent of rated compressor capacity, therefore teaching that a compressor capacity of 25% is a known parameter in the art [¶ 0054, 0079].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Molavi to have wherein the predetermined operating load capacity comprises 25% of the maximum operating load capacity, in view of the teachings of Molavi, in order to furnish the compressor with adequate amount of oil during colder/low load range of operations [¶ 0048].

Claims 2-3 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Molavi and Steenburgh as applied to claim 1 above, and further in view of Ronk (US 20160153688 A1).

Regarding Claim 2, Molavi, as modified, teaches the vapor compression system of claim 1 above and Molavi teaches wherein the working fluid in the first phase comprises a mixture of vapor refrigerant and oil [¶ 0018, 0020; While Molavi does not explicitly state that the working fluid is in a vapor mixture state from the first heat exchanger, the function is realized by operation of the expansion valve [40; Fig. 1]. As evidence, Green (US 20210028692 A1) teaches that a pressure drop caused by an expansion valve may transform liquid refrigerant into vapor form [¶ 0050]]. 
Molavi does not teach wherein the working fluid in the second phase comprises a mixture of liquid refrigerant and oil.
However, Ronk teaches a system for oil recovery for refrigeration systems [10; Fig. 1] comprising an evaporator [14], a condenser [20] and a vaporizer [28] wherein return line [26] passes a liquid refrigerant oil mixture from the evaporator to the vaporizer [¶ 0014, 0016].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Molavi to have wherein the working fluid in the second phase comprises a mixture of liquid refrigerant and oil, in view of the teachings of Ronk, in order to separate the refrigerant from the refrigerant/oil mixture and output separated refrigerant towards the compressor, thereby increasing the efficiency of the system [¶ 0017].


Regarding Claim 3, Molavi, as modified, teaches the vapor compression system of claim 1 above but Molavi does not teach wherein the heat recovery heat exchanger has a first portion for receiving the first phase and a second portion for receiving the second phase.
However, Ronk teaches a system for oil recovery for refrigeration systems [10; Fig. 1] comprising an evaporator [14], a condenser [20] and a vaporizer [28] wherein the vaporizer contains a separate vaporizer line [38] through which the hot refrigerant flows [¶ 0017].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Molavi to have wherein the working fluid in the second phase comprises a mixture of liquid refrigerant and oil, in view of the teachings of Ronk, in order to separate the refrigerant from the refrigerant/oil mixture and output separated refrigerant towards the compressor, thereby increasing the efficiency of the system [¶ 0017].







Regarding Claim 11, Molavi, as modified, teaches the method of claim 8 above and Molavi teaches wherein working fluid comprises a refrigerant/oil mixture having a first phase and a second phase [¶ 0003], wherein,
the first phase comprises a mixture of vapor refrigerant and oil [¶ 0018, 0020; Molavi does not explicitly state that the working fluid is in a vapor mixture state from the first heat exchanger, however the function is realized by operation of the expansion valve [40; Fig. 1]. As evidence, Green (US 20210028692 A1) teaches that a pressure drop caused by an expansion valve may transform liquid refrigerant into vapor form [¶ 0050]].
Molavi does not teach wherein the second phase comprises a mixture of liquid refrigerant and oil.
However, Ronk teaches a system for oil recovery for refrigeration systems [10; Fig. 1] comprising an evaporator [14], a condenser [20] and a vaporizer [28] wherein return line [26] passes a liquid refrigerant oil mixture from the evaporator to the vaporizer [¶ 0014, 0016].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Molavi to have wherein the working fluid in the second phase comprises a mixture of liquid refrigerant and oil, in view of the teachings of Ronk, in order to separate the refrigerant from the refrigerant/oil mixture and output separated refrigerant towards the compressor, thereby increasing the efficiency of the system [¶ 0017].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


/KEITH STANLEY MYERS/           Examiner, Art Unit 3763